Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 5 May 1812
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



Atkinson May 5th. 1812

The Calender informs me it is the month of May, my Dear Sister—I should not suppose it, by the warmth of the weather, the budding of the trees, nor the Verdure of the grass—for Lo, the ground is covered with Snow, two, or three Inches thick, & I am almost froven—It is an extraordinary Storm for the Season of the Year—It is not without most fearful apprehensions that I perceive this whole globe appear sickly, & convulsed, teeming with Commotions in the natural, moral, religious, & political World—The face of the latter assumes a formidable, dark aspect—What will be the effect of its menaces, is not for me to say—& hitherto my Sister, I have been very silent upon the Subject; not because I have been uninterrested, or am an unfeeling Spectator of the fate of my Country; nor because I do not feel more genuine Phylanthropy & Patriotism than appeared to glow in the breast of the King of Israel, who seemed to be quite composed, if he could only have Peace in his Day; for I pray, it may not only be in my Day, but Peace, & Liberty be transmitted to the latest Posterity—
Though I have thought much upon the Subject of Politicks, & feel deeply concerned, yet I dare not open my mouth, lest I should betray my own Ignorance—It is impossible to gain a Knowledge of Truth, by the newspapers, while party Spirit so evidently prevails—Perplexed in mazes, Calumny, falsehood, & Imbecility is I think what marks the Conduct of the present Day—& all the way I have to judge of a thing, is to know the Person who advocates the Cause—Frequent Elections no doubt give scope to all the malovelent Passions, but is it not the Imperfection, or Evil of a republican Government which cannot be avoided?—Like the Liberty of the Press, which to prevent, would rob of a natural Right, & establish Despotism—“Righteousness” is justly said, to be the Stability of any Nation, or Government—& here it is I fear we greatly fail, & totter to the Base—It gave me heart felt pleasure to find you thought George had improved—no one ever tried more than their possibles than Abby, & I have done—I am pleased to find Abby inherits her Father’s good spirit of Government, united with the Quincy dignity, & sweetness of manner—& a kind reproof administered with caution generally proves a Cup of Cordial, swallowed with ease—& George has so much reason, & ingeneiousness, as often to throw his arm round her neck, & say, “O Cousin! I do love you!—I know all you do is for my good”—I am sensible John is naturally more fiery, but when here, he never begins; but is too quick, & rash in resenting a supposed insult—& they are both very good to each other I have observed an Error in them, & in other Boys of very excellent Talents—that is, they trust to much to them, & are apt to be very negligent in their application, & exertions—whereas such should always be industrious, & lead, & head their Class—Talents were not given to lag, or sleep with—nor be wraped in a Napkeen—& to what eminence others have reached, surely, those who are blesed with Talents, may attain—as great—Mr Peabody requested Scions of your good Pear Trees, I hope Mr Adams did not forget to have them, Cut, that they may be brought when the children return—I wish a young root, or two of your Damask roses might be sewed in little Cloth Bag, or paper & sent me, I cannot get any in this part of the world—
Abby says, she knows when Mam’m has done writing, that is, when she has no paper to add a line more, & that if she wrote as much, there must soon be a scarcity of paper—How we strive for excuses, for our own neglect?—
Please to tell the Children, that Wilson has returned—Studies like a new Creature, & behaves exceeding well—Coffin, & Locke, have not yet come—Mr Orr boards here, & we have a set of most steady youths in the Academy—our House is as pleasant, & still as we want it—Please to give our respectful Love to the President, kind Love to all from your ever affectionate Sister
E P—
PS.—I thank you for the care you, & cousins took of my Son, His Sister intreated of him, to let her take home a peice of Cloth for to make him Shirts—But—all I can say is, I am thankful he is no worse, & hope he is good to Others, though he neglects himself—

